Citation Nr: 0812392	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
head injury with headaches, claimed as migraines and 
dizziness, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
January 1953 to December 1954, and in the United States Navy 
from June 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased initial rating for his 
service connected residuals of a head injury, which include 
headaches and dizziness.  A remand is required in order to 
afford the veteran a videoconference hearing before the 
Board. The October 2004 substantive appeal (VA Form 9) 
requested Travel Board hearing, but in March 2005 the veteran 
submitted a statement indicating that he waived his right to 
an in-person hearing and desired a video conference hearing 
at the RO.  VA, however, scheduled the veteran for a June 
2007 Travel Board hearing and ignored his amended request for 
a video conference hearing.  He failed to appear to the 
Travel Board hearing, but that is reasonable considering he 
cancelled his request for this type of hearing in March 2005.  
A remand is required so that the veteran may be afforded his 
clearly requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before a member of the 
Board. Provide him and his representative 
reasonable advance notice of the date, 
time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



